EXAMINER’S AMENDMENT
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

2.	In the Claims:
	Claim 7 (currently amended) A wiring management system comprising:
separate service apparatuses configured to provide various communication services to
user terminals via a service network;
a transmission apparatus configured to connect between the service apparatuses through a
transmission network with a plurality of communication functional units interposed in the
transmission network; and
a transmission network management apparatus configured to identify a wiring
abnormality of the connected transmission network, wherein the transmission network management apparatus includes:
a first database (DB)
endpoints as transmitting/receiving ends of the plurality of functional units, opposite
endpoint names of the functional units and the service apparatuses on the opposite side of
endpoint names, and an opposite endpoint identification (ID) which is an opposite side of each endpoint name among unique endpoint IDs defined for each endpoint of the service apparatuses
and each endpoint of the plurality of communication functional units and save only the
endpoint names before a wiring connection between the service apparatuses via the

a second database (DB) 
defined endpoint ID for each endpoint corresponding to each of the endpoint names, and
upon completing the wiring connection, the transmission network management
apparatus is configured to receive an opposite endpoint ID of a corresponding
side at the endpoints of the plurality of communication functional units, save[[saves]] the
received opposite endpoint ID in association with an endpoint name of the same endpoint
in the first DB, searches for the endpoint name of the same endpoint as the endpoint of
the saved opposite endpoint ID from the second DB, and save[[saves]] the searched
endpoint name in association with an opposite endpoint ID of the same endpoint in the
first DB as an opposite endpoint name.

8. (Currently Amended) A wiring management method for wiring and connecting
between separate service apparatuses that provide various communication services to user
terminals via a service network through a transmission network with a plurality of
communication functional units interposed in the transmission network and identifying a wiring
abnormality in the connected transmission network by a transmission network management
apparatus, wherein the transmission network management apparatus includes a database (DB) configured to store information related to the plurality of communication functional units, the method
comprising: 
defining endpoint names which are unique names of endpoints as transmitting/receiving
ends of the service apparatuses, and endpoint names which are unique names of endpoints as
transmitting/receiving ends of the plurality of functional units and saving each of the defined


opposite side of the endpoint in the DB,
defining a unique endpoint identification (ID) 
defining opposite endpoint IDs on the opposite sides of the endpoints as expected values
and associating the endpoint names of the endpoints of the plurality of communication functional
units with the opposite endpoint IDs and saving the associated endpoint names in pairs with the
expected values in the DB, upon completing a wiring connection between the service apparatuses, receiving an opposite endpoint ID on an opposite side of an endpoint in the plurality of communication functional units via a wiring as a received value, receiving an opposite endpoint ID of the service apparatus opposite to a predetermined functional unit among the plurality of communication functional units via a wiring as a received value, and saving the received values in pairs with the expected value of the same opposite endpoint ID in the DB, and determining a wiring abnormality based on the received values and the expected value of the same opposite endpoint ID saved in the DB not matching.

Reason for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art Cella et al. (US 2019/0324432) discloses “a monitoring system for data collection in an industrial environment, the system according to one disclosed non-limiting embodiment of the present disclosure can include a first and second data collector communicatively coupled to a plurality of input channels; a data acquisition circuit structured to interpret a plurality of detection 
 acquires sensor data from a first route of input channels for the plurality of input channels; a data storage structured to store sensor specifications for sensors that correspond to the input channels; a data analysis structured to evaluate the sensor data with respect to stored anticipated state information, wherein the anticipated state information comprises an alarm threshold level, and wherein the data analysis circuit sets an alarm state when the alarm threshold level is exceeded for a first input channel in a first group of input channels; a communication circuitit structured to communicate with a second data collector, wherein the second data collector transmits a state message related to a first input channel from the first route of input channels; and a response circuit structured to change a routing of the input channels for data collection from a first routing of input channels to an alternate routing of input channels based on the state message from the second data collector” (para 0013). 
	Another prior art Favor et al. (US 8015,359) discloses “An instruction processing circuit for a processor is disclosed.  The instruction processing circuit is adapted to provide one or more sequence of operations, based on one or more sequence of instructions, to an execution unit of the processor.  The instruction processing circuit comprises at least one cache circuit and the processing circuit includes a sequencer and a page translation buffer coupled to the sequencer for trace verification and maintaining coherency between a memory and the at least one cache”.(Col. 3; lines 1-12).
          Claims 1 and 8 are considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including: “wherein the transmission network management apparatus includes:


an ID definition unit configured to define a unique endpoint identification (ID) for each of the endpoints of the service apparatuses and each of the endpoints of the plurality of communication functional units, an expected value management unit configured to define opposite endpoint IDs on the opposite sides of the endpoints as expected values to associate the endpoint names of the endpoints of the plurality of communication functional units with the opposite endpoint IDs and save the associated endpoint names in pairs with the expected values in the DB, a received value management unit configured to, upon completing a wiring connection between the service apparatuses, receive an opposite endpoint ID on an opposite side of an endpoint in the plurality of communication functional units via a wiring as a received value, receive an opposite endpoint ID of the service apparatus opposite to a predetermined functional unit among the plurality of communication functional units via a wiring as a received value, and save the received values in pairs with the expected value of the same opposite endpoint ID in the DB, and a wiring determination unit configured to determine that there is a wiring abnormality based on the received values and the expected value of the same opposite endpoint ID saved in the DB not matching” as claimed in claim 1 and 8.
          Claim 7 is considered allowable since no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims, including: “ a first DB configured to save endpoint names which are unique names of endpoints as transmitting/receiving ends of the plurality of functional units, opposite endpoint names of the functional units and the service apparatuses on the opposite side of endpoint names, and an opposite endpoint ID which is an opposite side of each endpoint name among unique endpoint IDs defined for each endpoint of the service apparatuses and each endpoint of the plurality of communication functional units and save only the endpoint names before a wiring connection between the service apparatuses via the plurality of communication functional units is performed, and a second DB configured to save each endpoint name in association with each defined endpoint ID for each endpoint corresponding to each of the endpoint names, and upon completing the wiring connection, the transmission network management apparatus is configured to receive an opposite endpoint ID of a corresponding side at the endpoints of the plurality of communication functional units, save[[saves]] the received opposite endpoint ID in association with an endpoint name of the same endpoint in the first DB, searches for the endpoint name of the same endpoint as the endpoint of the saved opposite endpoint ID from the second DB, and save[[saves]] the searched endpoint name in association with an opposite endpoint ID of the same endpoint in the first DB as an opposite endpoint name”. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner

examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462